Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered February 4, 2000, convicting defendant, after a nonjury trial, of assault in the second degree and two counts of criminal possession of a weapon in the third degree, and sentencing him to two terms of 2V2 to 5 years and a term of one year, all sentences to run concurrently, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given the backgrounds of the People’s witnesses and the minor inconsistencies in their testimony, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94). Concur — Rosenberger, J. P., Ellerin, Wallach, Rubin and Mar-low, JJ.